COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 5 DATED DECEMBER 21, 2010 TO THE PROSPECTUS DATED SEPTEMBER 22, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated September 22, 2010 and Supplement No. 4 dated December 7, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; an update to our risk factors; recent real property investments; the placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September 22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering.Of the 275,000,000 shares registered pursuant to our follow-on offering, we are offering up to 250,000,000 shares in our primary offering and up to 25,000,000 shares pursuant to our distribution reinvestment plan. As of December 20, 2010, we had accepted investors’ subscriptions for, and issued, 27,960,811 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $278.2 million. As of December 20, 2010, we had 247,039,189 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $2.4 billion in gross offering proceeds as of December 20, 2010. If all of the shares we are offering pursuant to the follow-on offering have not been sold by September 22, 2012, we may extend the offering as permitted under applicable law.In no event will we extend this offering beyond 180 days after the third anniversary of the effective date, and we may terminate this offering at any time.The follow-on offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year.Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Risk Factors The following information supplements, and should be read in conjunction with, the section captioned “Risk Factors — General Risks Related to Investments in Real Estate” beginning on page 36 of the prospectus: A proposed change in U.S. accounting standards for leases could reduce the overall demand to lease our properties. The existing accounting standards for leases require lessees to classify their leases as either capital or operating leases.Under a capital lease, both the leased asset, which represents the tenant’s right to use the property, and the contractual lease obligation are recorded on the tenant’s balance sheet if one of the following criteria are met: (i) the lease transfers ownership of the property to the lessee by the end of the lease term; (ii) the lease contains a bargain purchase option; (iii) the non-cancellable lease term is more than 75% of the useful life of the asset; or (iv) if the present value of the minimum lease payments equals 90% or more of the leased property’s fair value.If the terms of the lease do not meet these criteria, the lease is considered an operating lease, and no leased asset or contractual lease obligation is recorded by the tenant. In order to address concerns raised by the SEC regarding the transparency of contractual lease obligations under the existing accounting standards for operating leases, the U.S. Financial Accounting Standards Board (the FASB) and the International Accounting Standards Board (the IASB) initiated a joint project to develop new guidelines to lease accounting.The FASB and IASB (collectively, the Boards) issued an Exposure Draft on August 17, 2010 (the Exposure Draft), which proposes substantial changes to the current lease accounting standards, primarily by eliminating the concept of operating lease accounting.As a result, a lease asset and obligation will be recorded on the tenant’s balance sheet for all lease arrangements.In addition, the Exposure Draft will impact the method in which contractual lease payments will be recorded.In order to mitigate the effect of the proposed lease accounting, tenants may seek to negotiate certain terms within new lease arrangements or modify terms in existing lease arrangements, such as shorter lease terms or fewer extension options, which would generally have less impact on tenant balance sheets.Also, tenants may reassess their lease-versus-buy strategies.This could result in a greater renewal risk, a delay in investing our offering proceeds, or shorter lease terms, all of which may negatively impact our operations and our ability to pay distributions to you. The Exposure Draft does not include a proposed effective date; however, the Boards plan to issue a final standard regarding lease accounting in 2011. 2 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 9 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of December 20, 2010, our investment portfolio consisted of 433 wholly-owned properties located in 39 states, comprising approximately 14.6 million gross rentable square feet of commercial space and approximately 11.7 million square feet of land subject to ground leases.Properties acquired between December 1, 2010 and December 20, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price Walgreens — New Albany, OH Drugstore Walgreen Co. $ Prairie Market East — Oswego, IL Shopping Center Various Walgreens — Grayson, GA Drugstore Walgreen Co. Walgreens — Tucson (Harrison), AZ Drugstore Walgreen Arizona Drug Co. Walgreens — Pueblo, CO Drugstore Walgreen Co. Stearns Crossing — Bartlett, IL Shopping Center Various Tractor Supply — Sedalia, MO Specialty Retail Tractor Supply Company Sherwin Williams — Muskegon, MI Specialty Retail The Sherwin-Williams Company Kohl’s — Onalaska, WI Department Store Kohl’s Value Services, Inc. CVS — Athens, GA Drugstore Georgia CVS Pharmacy, LLC CVS — Boca Raton, FL Drugstore Holiday CVS, LLC CVS — Brownsville, TX Drugstore CVS Pharmacy, Inc. CVS — Cayce, SC Drugstore Revco Discount Drug Centers, Inc. CVS — City of Industry, CA Drugstore Garfield Beach CVS, LLC CVS — Jacksonville, FL Drugstore Holiday CVS, LLC CVS — Lawrence, KS Drugstore Kansas CVS Pharmacy, LLC CVS — Lawrenceville, NJ Drugstore New Jersey CVS Pharmacy, LLC CVS — Mineola, NY Drugstore CVS Albany, LLC CVS — Minneapolis, MN Drugstore Grand St. Paul CVS, LLC CVS — Naples, FL Drugstore Holiday CVS, LLC CVS — Southaven, MS Drugstore Mississippi CVS Pharmacy, Inc. CVS — The Village, OK Drugstore Oklahoma CVS Pharmacy, Inc. Folsom Gateway II — Folsom, CA Shopping Center Various Learning Care Portfolio — Various (3) Child Care and Development Childtime Childcare, Inc./ Tutor Time Learning Centers, LLC HealthNow Corporate Headquarters — Buffalo, NY Office Building HealthNow New York, Inc. Thorntons Portfolio — Various (4) Convenience Store Thorntons, Inc. Waterside Marketplace — Chesterfield Township, MI Shopping Center Various Advance Auto — Howell, MI Automotive Parts Advanced Stores Company, Inc. Advance Auto — Salem, OH Automotive Parts Advanced Stores Company, Inc. $ Excludes square feet subject to any ground leases. We have a leasehold interest in this property. The Learning Care Portfolio consists of seven single-tenant child care learning facilities located in California, Texas, Oklahoma, Ohio and Pennsylvania, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. The Thorntons Portfolio consists of 23 single-tenant commercial properties located in Illinois, Indiana, Kentucky and Ohio, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. 3 Joint venture properties As of December 20, 2010, we, through three joint venture arrangements, had indirect interests in six properties located in New York comprising 686,000 gross rentable square feet of commercial space (the Tops Joint Venture), one property located in Oregon comprising 212,000 gross rentable square feet of commercial space (the Wells Fargo Joint Venture) and a land parcel under development located in Wisconsin comprising 213,000 square feet of land (the Kohl’s Joint Venture) (collectively, the Joint Ventures). Properties acquired by the Joint Ventures between September 16, 2010 and December 20, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price Wells Fargo — Hillsboro, OR (1) Office Building Wells Fargo Bank, N.A. $ We have a 97.5% indirect interest in the property through the Wells Fargo Joint Venture. 4 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 99 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of December 20, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 433 properties located in 39 states, consisting of approximately 14.6 million gross rentable square feet of commercial space and approximately 11.7 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offerings of our common stock and mortgage notes payable. The following table summarizes properties acquired between December 1, 2010 and December 20, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy Walgreens — New Albany, OH December 2, 2010 $ $ 7.35% 7.35% 100% Prairie Market East — Oswego, IL December 3, 2010 8.38% 9.36% 92% Walgreens — Grayson, GA December 7, 2010 7.25% 7.25% 100% Walgreens — Tucson (Harrison), AZ December 7, 2010 7.25% 7.25% 100% Walgreens — Pueblo, CO December 7, 2010 7.35% 7.35% 100% Stearns Crossing — Bartlett, IL December 9, 2010 9.65% 9.85% 95% Tractor Supply — Sedalia, MO December 10, 2010 8.30% 9.16% 100% Sherwin Williams — Muskegon, MI December 10, 2010 8.00% 9.01% 100% Kohl’s — Onalaska, WI December 13, 2010 7.75% 7.90% 100% CVS — Athens, GA December 14, 2010 7.25% 7.25% 100% CVS — Boca Raton, FL December 14, 2010 8.40% 8.40% 100% CVS — Brownsville, TX December 14, 2010 7.25% 7.25% 100% CVS — Cayce, SC December 14, 2010 7.25% 7.25% 100% CVS — City of Industry, CA December 14, 2010 8.40% 8.40% 100% CVS — Jacksonville, FL December 14, 2010 7.25% 7.25% 100% CVS — Lawrence, KS December 14, 2010 7.25% 7.25% 100% CVS — Lawrenceville, NJ December 14, 2010 7.25% 7.25% 100% CVS — Mineola, NY December 14, 2010 8.40% 8.40% 100% CVS — Minneapolis, MN December 14, 2010 7.25% 7.25% 100% CVS — Naples, FL December 14, 2010 8.40% 8.40% 100% CVS — Southaven, MS December 14, 2010 7.25% 7.25% 100% CVS — The Village, OK December 14, 2010 7.25% 7.25% 100% Folsom Gateway II — Folsom, CA December 15, 2010 2006-2008 7.10% 7.41% 98% Learning Care Portfolio — Various (5) December 15, 2010 Various 9.99% 9.99% 100% HealthNow Corporate Headquarters — Buffalo, NY December 16, 2010 8.28% 9.14% 100% Thorntons Portfolio — Various (6) December 17, 2010 Various 7.85% 7.85% 100% Waterside Marketplace — Chesterfield Township, MI December 20, 2010 11.08% 11.28% 90% Advance Auto — Howell, MI December 20, 2010 8.25% 8.25% 100% Advance Auto — Salem, OH December 20, 2010 8.25% 8.25% 100% $ $ 5 Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page70 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Percentage based on square feet of the building. The Learning Care Portfolio consists of seven single-tenant child care learning facilities located in California, Texas, Oklahoma, Ohio and Pennsylvania, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. The Thorntons Portfolio consists of 23 single-tenant commercial properties located in Illinois, Indiana, Kentucky and Ohio, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. Joint venture properties As of December 20, 2010, we, through the Joint Ventures, had indirect interests in six properties located in New York comprising 686,000 gross rentable square feet of commercial space, one property located in Oregon comprising 212,000 gross rentable square feet of commercial space and a land parcel under development located in Wisconsin comprising 213,000 square feet of land. Our interests in each joint venture that owns the properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired by the Joint Ventures between September 16, 2010 and December 20, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy Wells Fargo — Hillsboro, OR (4) December 8, 2010 $ $ 8.19% 9.22% 100% Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page70 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. We have a 97.5% indirect interest in the property through the Wells Fargo Joint Venture. Represents fees paid to our sponsor based on our 97.5% indirect interest in the property through the Wells Fargo Joint Venture. 6 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Walgreens — New Albany, OH 1 Walgreen Co. 100% 10/5 yr. $ $ 12/2/2010 9/30/2031 Prairie Market East — Oswego, IL 1 Petsmart Inc. 24% 3/5 yr. 12/3/2010 8/31/2019 1 Aldi Inc. 14% 3/5 yr. 12/3/2010 6/14/2024 1 NLC Oswego, LLC — 10% 3/5 yr., 2/15 yr. 12/3/2010 5/31/2024 Walgreens — Grayson, GA 1 Walgreen Co. 100% 10/5 yr. 12/7/2010 12/31/2029 Walgreens — Tucson (Harrison), AZ 1 Walgreen Arizona Drug Co. 100% 10/5 yr. 12/7/2010 5/31/2029 Walgreens — Pueblo, CO 1 Walgreen Co. 100% 10/5 yr. 12/7/2010 1/31/2029 Stearns Crossing — Bartlett, IL 1 Dominick’s Finer Foods, LLC 68% 5/5 yr. 12/9/2010 2/28/2019 Tractor Supply — Sedalia, MO 1 Tractor Supply Company 100% 4/5 yr. 12/10/2010 11/30/2025 Sherwin Williams — Muskegon, MI 1 The Sherwin-Williams Company 100% 3/5 yr. 12/10/2010 3/31/2023 Kohl’s — Onalaska, WI 1 Kohl’s Value Services, Inc. 100% 3/5 yr. 12/13/2010 2/1/2024 CVS — Athens, GA 1 Georgia CVS Pharmacy, LLC 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — Boca Raton, FL 1 Holiday CVS, LLC 100% 5/5 yr. 12/14/2010 1/31/2035 CVS — Brownsville, TX 1 CVS Pharmacy, Inc. 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — Cayce, SC 1 Revco Discount Drug Centers, Inc. 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — City of Industry, CA 1 Garfield Beach CVS, LLC 100% 5/5 yr. 12/14/2010 11/30/2033 CVS — Jacksonville, FL 1 Holiday CVS, LLC 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — Lawrence, KS 1 Kansas CVS Pharmacy, LLC 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — Lawrenceville, NJ 1 New Jersey CVS Pharmacy, LLC 100% 10/5 yr. 12/14/2010 11/30/2035 CVS — Mineola, NY 1 CVS Albany, LLC 100% 4/5 yr. 12/14/2010 1/31/2033 CVS — Minneapolis, MN 1 Grand St. Paul CVS, LLC 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — Naples, FL 1 Holiday CVS, LLC 100% 4/5 yr. 12/14/2010 1/31/2035 CVS — Southaven, MS 1 Mississippi CVS Pharmacy, Inc. 100% 10/5 yr. 12/14/2010 1/31/2035 CVS — The Village, OK 1 Oklahoma CVS Pharmacy, Inc. 100% 10/5 yr. 12/14/2010 1/31/2035 7 Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Folsom Gateway II — Folsom, CA 1 Bed Bath & Beyond Inc. 32% 3/5 yr. $ $ 12/15/2010 1/31/2022 1 Petsmart Inc. 25% 4/5 yr. 12/15/2010 1/31/2013 2/1/2013 1/31/2018 1 DSW Shoe Warehouse, Inc. 14% 2/5 yr. 12/15/2010 3/31/2014 4/1/2014 3/31/2019 1 Ulta Salon, 10% 3/5 yr. 12/15/2010 12/31/2010 Cosmetics & 1/1/2011 4/30/2016 Fragrance, Inc. 5/1/2016 2/28/2022 Learning Care Portfolio — Various (10) 1 Childtime Childcare, Inc./ Tutor Time Learning Centers, LLC 100% 2/5 yr. 12/15/2010 12/31/2025 HealthNow Corporate Headquarters — Buffalo, NY 1 HealthNow New York, Inc. 100% 4/5 yr. 12/16/2010 7/31/2024 Thorntons Portfolio — Various (12) 1 Thorntons, Inc. 100% 5/5 yr. 12/17/2010 12/31/2025 Waterside 1 Dick’s Sporting 20% 4/5 yr. 12/20/2010 1/31/2013 Marketplace — Goods, Inc. 2/1/2013 1/31/2018 Chesterfield 1 Best Buy Stores, LP 18% 4/5 yr. 12/20/2010 1/31/2018 Township, MI 1 The TJX Companies, 12% 4/5 yr. 12/20/2010 10/31/2012 Inc. 11/1/2012 10/31/2017 1 Bed Bath & Beyond Inc. 11% 4/5 yr. 12/20/2010 1/31/2018 Advance Auto — Howell, MI 1 Advanced Stores Company, Inc. 100% 3/5 yr. 12/20/2010 2/28/2023 Advance Auto — Salem, OH 1 Advanced Stores Company, Inc. 100% 3/5 yr. 12/20/2010 3/31/2024 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases in the sixth year by approximately 5%. The annual base rent under the lease increases every five years by approximately 10%. Subject to a ground lease. Percentage based on square feet of the building. The annual base rent under the lease increases every five years by approximately 2%. 8 Represents building rent as we have a leasehold interest in this property. In addition, the tenant pays the ground rent directly to the third party land owner. The Learning Care Portfolio consists of seven single-tenant child care learning facilities located in California, Texas, Oklahoma, Ohio and Pennsylvania, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10%. The annual base rent under the lease increases every year by approximately 1.5%. The Thorntons Portfolio consists of 23 single-tenant commercial properties located in Illinois, Indiana, Kentucky and Ohio, which were purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 5%. Joint venture properties The following table sets forth the principal provisions of the lease term for the major tenants at the joint venture properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Wells Fargo — Hillsboro, OR 1 Wells Fargo Bank, N.A. 100% 2/5 yr. $ $ 12/8/2010 11/30/2020 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every year by 2% or 3%. 9 Placement of Debt on Certain Real Property Investments The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Placement of Debt on Certain Real Property Investments” beginning on page 119 of the prospectus: Wholly-owned properties We obtained or assumed the following mortgage notes in connection with certain previously acquired wholly-owned assets: Property Lender Fixed Rate Loan Amount Fixed Interest Rate Loan Date Maturity Date Various (1) The Royal Bank of Scotland PLC $ 5.48% 12/8/2010 1/1/2021 Albertson’s Portfolio (2) JPMorgan Chase Bank, N.A. 5.61% 12/15/2010 1/1/2018 On the Border Portfolio (3) Wells Fargo, N.A. 6.83% 12/16/2010 7/6/2016 $ The loan is secured by 24 single-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $68.1 million. The loan is secured by 32 single-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $266.0million. The On the Border Portfolio consists of 17 individual loan agreements, which are subject to identical terms. Each loan is secured by the respective single-tenant commercial property that we own through our subsidiaries with an aggregate purchase price of approximately $51.7 million. We executed swap agreements, which had the effect of fixing the variable interest rate at 6.83% per annum through the maturity date of each respective loan. The mortgage notes are generally non-recourse to us and CCPT III OP, but both are liable for customary non-recourse carveouts. The mortgage notes may generally be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the respective loan agreement. In the event a mortgage note is not paid off on the maturity date, the mortgage loans include default provisions. Upon the occurrence of an event of default, interest on the mortgage notes will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 4.00%. In connection with the mortgage notes above, we paid our advisor aggregate financing coordination fees equal to approximately $1.9 million. 10 Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of December 20, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 18 % 35 % 31 % 20 % 20 % 15 % 19 % 28 % 34 % 14 % $ % Joint venture properties The following table sets forth lease expirations of the joint venture properties, as of December 20, 2010, for each of the next ten years assuming no renewal options are exercised. For purposes of the table, the “Total Annual Base Rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent 3 $ % 5 % 7 % 5 % 4 % 8 % 2 % 4 % — % — % 1 % 39 $ % 11 Depreciable Tax Basis Wholly-owned and joint venture properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned and the joint venture properties noted above is approximately $290.1 million and $21.2 million, respectively. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period. The preliminary depreciable basis in the properties noted above is estimated, as of December 20, 2010, as follows: Wholly-owned Property Depreciable Tax Basis Walgreens — New Albany, OH $ Prairie Market East — Oswego, IL Walgreens — Grayson, GA Walgreens — Tucson (Harrison), AZ Walgreens — Pueblo, CO Stearns Crossing — Bartlett, IL Tractor Supply — Sedalia, MO Sherwin Williams — Muskegon, MI Kohl’s — Onalaska, WI CVS — Athens, GA CVS — Boca Raton, FL CVS — Brownsville, TX CVS — Cayce, SC CVS — City of Industry, CA CVS — Jacksonville, FL CVS — Lawrence, KS CVS — Lawrenceville, NJ CVS — Mineola, NY CVS — Minneapolis, MN CVS — Naples, FL CVS — Southaven, MS CVS — The Village, OK Folsom Gateway II — Folsom, CA Learning Care Portfolio — Various HealthNow Corporate Headquarters — Buffalo, NY Thorntons Portfolio — Various Waterside Marketplace — Chesterfield Township, MI Advance Auto — Howell, MI Advance Auto — Salem, OH $ Depreciable basis excludes any ground leases. Joint Venture Property Depreciable Tax Basis Wells Fargo — Hillsboro, OR $ Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 12 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price Approximate Compensation to Sponsor (1) CVS — Gainesville, TX December 2010 $ $ Stripes Portfolio II — Various (2) December 2010 Advance Auto — Lehigh Acres, FL December 2010 Advance Auto — Bedford, IN December 2010 Advance Auto — Bethel, OH December 2010 Advance Auto — Crestwood, KY December 2010 Advance Auto — Hillview, KY December 2010 O’Reilly Auto Parts — Christiansburg, VA December 2010 O’Reilly Auto Parts — Houston, TX December 2010 O’Reilly Auto Parts — Highlands, TX December 2010 O’Reilly Auto Parts — San Antonio, TX December 2010 CVS — Dover, DE December 2010 Red Oak Village — San Marcos, TX December 2010 Walgreens — Fayetteville, NC December 2010 Pinehurst Square West — Bismarck, ND December 2010 Falcon Valley — Lenexa, KS December 2010 $ $ Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. The Stripes Portfolio II consists of three single-tenant commercial properties located in Texas and New Mexico, which will be purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. 13 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet CVS — Gainesville, TX CVS EGL N Grand Gainesville TX, LP 100% Stripes Portfolio II — Various (2) Stripes LLC 100% Advance Auto — Lehigh Acres, FL Discount Auto Parts, Inc. 100% Advance Auto — Bedford, IN Advance Stores Company, Inc. 100% Advance Auto — Bethel, OH Advance Stores Company, Inc. 100% Advance Auto — Crestwood, KY Advance Stores Company, Inc. 100% Advance Auto — Hillview, KY Advance Stores Company, Inc. 100% O’Reilly Auto Parts — Christiansburg, VA O’Reilly Automotive, Inc. 100% O’Reilly Auto Parts — Houston, TX O’Reilly Automotive, Inc. 100% O’Reilly Auto Parts — Highlands, TX O’Reilly Automotive, Inc. 100% O’Reilly Auto Parts — San Antonio, TX O’Reilly Automotive, Inc. 100% CVS — Dover, DE CVS 75393 DE, LLC — 100% Red Oak Village — San Marcos, TX Various 88% Walgreens — Fayetteville, NC Walgreen Co. 100% Pinehurst Square West — Bismarck, ND Various 100% Falcon Valley — Lenexa, KS Various 100% Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. The Stripes Portfolio II consists of three single-tenant commercial properties located in Texas and New Mexico, which will be purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. Excludes square feet subject to any ground leases. 14 The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) CVS — Gainesville, TX 1 CVS EGL N Grand Gainesville TX, LP 4/5 yr. $ $ 10/11/2003 10/31/2023 Stripes Portfolio II — Various (4) 1 Stripes LLC 4/5 yr. 12/21/2010 12/30/2030 Advance Auto — Lehigh Acres, FL 1 Discount Auto Parts, Inc. 3/5 yr. 8/20/2007 5/31/2023 Advance Auto — Bedford, IN 1 Advance Stores Company, 3/5 yr. 3/29/2007 3/31/2017 Inc. 3/29/2007 3/31/2022 Advance Auto — Bethel, OH 1 Advance Stores Company, Inc. 3/5 yr. 6/19/2008 6/30/2023 Advance Auto — Crestwood, KY 1 Advance Stores Company, Inc. 3/5 yr. 10/8/2009 10/31/2024 Advance Auto— Hillview, KY 1 Advance Stores Company, Inc. 3/5 yr. 7/2/2009 7/31/2024 O’Reilly Auto Parts — 1 O’Reilly Automotive, Inc. 4/5 yr. 8/1/2010 7/31/2020 Christiansburg, VA 8/1/2020 7/31/2030 O’Reilly Auto Parts — 1 O’Reilly Automotive, Inc. 4/5 yr. 8/21/2010 8/20/2020 Houston, TX 8/21/2020 8/20/2030 O’Reilly Auto Parts — 1 O’Reilly Automotive, Inc. 4/5 yr. 11/20/2010 11/21/2020 Highlands, TX 11/20/2020 11/21/2030 O’Reilly Auto Parts — 1 O’Reilly Automotive, Inc. 4/5 yr. 11/20/2010 11/21/2020 San Antonio, TX 11/20/2020 11/21/2030 CVS — Dover, DE 1 CVS 75393 DE, LLC 5/5 yr. 1/22/2010 1/31/2035 Red Oak Village — 1 Ross Dress for Less, Inc. 5/5 yr. 6/3/2007 1/31/2018 San Marcos, TX 1 Best Buy Stores, LP 4/5 yr. 9/14/2007 1/31/2013 2/1/2013 1/31/2018 1 Marmaxx Operating Corp. 4/5 yr. 10/26/2006 10/31/2016 1 Bed Bath & Beyond Inc. 3/5 yr. 11/28/2006 1/31/2017 1 Petsmart, Inc. 6/5 yr. 1/27/2007 1/31/2012 2/1/2012 1/31/2017 Walgreens — Fayetteville, NC 1 Walgreen Co. 10/5 yr. 10/12/2009 10/31/2034 Pinehurst Square West — 1 Best Buy Stores, LP 4/5 yr. 10/21/2005 1/31/2016 Bismarck, ND 1 Petsmart, Inc. 5/5 yr. 1/29/2006 1/28/2011 1/29/2011 1/28/2016 1 Dollar Tree Stores, Inc. 2/5 yr. 10/15/2005 1/31/2011 2/1/2011 1/31/2016 Falcon Valley — Lenexa, KS 1 Associated Wholesale Grocers, Inc. 4/5 yr. 10/1/2008 9/30/2028 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The Stripes Portfolio II consists of three single-tenant commercial properties located in Texas and New Mexico, which will be purchased under sale-leaseback agreements. The properties are subject to individual lease agreements with identical terms. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10%. The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and available debt proceeds.We may use the properties as collateral in future financings. 15
